F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           FEB 16 1999
                              FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    MESSAOUD SADAOUI,

                Petitioner,

    v.                                                   No. 98-9510
                                                    (BIA No. A74-643-300)
    IMMIGRATION &                                    (Petition for Review)
    NATURALIZATION SERVICE,

                Respondent.




                              ORDER AND JUDGMENT          *




Before PORFILIO , BALDOCK , and HENRY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Messaoud Sadaoui brings this petition for review from the Bureau of

Immigration Appeals’ (BIA) decision denying his requests for asylum and

withholding of deportation and dismissing his administrative appeal. Our

jurisdiction over this appeal arises under 8 U.S.C. § 1105a(a). On review of

petitioner’s claims, we must uphold the BIA’s decision if it finds support “‘by

reasonable, substantial, and probative evidence on the record considered as a

whole.’” Nazaraghaie v. INS , 102 F.3d 460, 463 (10th Cir. 1996) (quoting      INS v.

Elias-Zacarias , 502 U.S. 478, 481 (1992)) (further quotation omitted).

      Petitioner contends that the BIA erred in 1) concluding that he had not

established a well-founded fear of persecution based on political opinion or

membership in a social group, and 2) failing to conclude that the Islamic

Salvation Front imputed a political opinion to petitioner. After careful review of

the certified administrative record and the parties’ briefs, we conclude that the

BIA correctly decided this case. For substantially the reasons contained in the

BIA’s decision, dated February 24, 1998, the agency’s decision is affirmed.

      Petitioner also contends that the BIA denied him due process when it took

administrative notice of newspaper reports without affording petitioner an

opportunity to rebut them. We disagree. The BIA used the newspaper reports to

show that conditions in Algeria had actually worsened since the Immigration

Judge’s decision in petitioner’s case and to support its point that “general


                                         -2-
allegations of conditions of political upheaval which affect the populace as a

whole are insufficient to establish an alien’s eligibility for asylum.” Cert. Admin.

R. at 4. This point merely supplemented the BIA’s decision that petitioner had

not shown a well-founded fear of persecution due to political opinion or

membership in a social group. The taking of administrative notice of changed

country conditions is committed to the agency’s broad discretion.     See Baka v.

INS , 963 F.2d 1376, 1379 (10th Cir. 1992). Under the particular facts of this

case, see Llana-Castellon v. INS , 16 F.3d 1093, 1097 (10th Cir. 1994), the agency

did not abuse that discretion.

      In his reply brief, petitioner argues both that the BIA failed to make an

individualized assessment of his claims and that petitioner suffered severe

economic deprivation as a result of the FIS’s extortion. We decline to address

these new theories even though they are related to the arguments in petitioner’s

opening brief.   See Lyons v. Jefferson Bank & Trust    , 994 F.2d 716, 724 (10th Cir.

1993) (issues raised initially in reply brief generally not considered).

      The petition for review is DENIED.

                                                       Entered for the Court


                                                       Bobby R. Baldock
                                                       Circuit Judge




                                           -3-